Case 6:20-cv-01320-MJJ-PJH Document 17 Filed 12/16/20 Page 1 of 5 PageID #: 316




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

 MARIUS AGBA ACHE ET AL                             CASE NO. 6:20-CV-01320 SEC P

 VERSUS                                             JUDGE ROBERT R.
                                                    SUMMERHAYS

 DIANE WITTE ET AL                                  MAGISTRATE JUDGE HANNA

                              MEMORANDUM RULING

       Before the Court is Petitioners’ Motion for Limited Expedited Discovery

 (Rec. Doc. 3). Defendants oppose the Motion (Rec. Doc. 11), and Petitioners replied

 (Rec. Doc. 16). Considering the evidence, the law, and the arguments of the parties,

 and for the reasons fully explained below, the Motion is GRANTED.

                                   Factual Background

       Petitioners, Marius Agba Ache, Albert Njenda Njomeni, and Stephen Oman,

 are detainees at Pine Prairie ICE Processing Center.1 They filed a Petition for Writ

 of Habeas Corpus pursuant to 28 U.S.C. §2241 against officials with the United

 States Immigration and Customs Enforcement (ICE), U.S. Department of Homeland

 Security, and the Pine Prairie warden. Petitioners allege they “are highly vulnerable




 1
       Petitioners also initially included several detainees at LaSalle ICE Processing Center;
       however, these claims were severed and transferred to the Alexandria Division. (Rec. Doc.
       5). Further, since Petitioners filed this suit, Michael Atembeshu was released from Pine
       Prairie, such that his claims are now moot.
Case 6:20-cv-01320-MJJ-PJH Document 17 Filed 12/16/20 Page 2 of 5 PageID #: 317




 to serious injury or death” from COVID-19, and that Defendants have failed to

 comply with applicable COVID-19 guidelines from the Center for Disease Control

 (CDC). (Rec. Doc. 1). In the instant Motion, Petitioners seek an order authorizing

 an on-site inspection of the Pine Prairie facility by a correctional healthcare expert.

       Defendants oppose the Motion on the grounds that Petitioners’ request is

 premature, because the Court lacks subject matter jurisdiction, as argued in

 Defendants’ separately filed Motion to Dismiss. (Rec. Doc. 10). Defendants further

 contend that Petitioners’ request is overly burdensome and otherwise subject to an

 existing injunction imposed by the Central District of California in Fraihat v. ICE,

 et al, 445 F.Supp.3d 709 (C.D. Cal. 2020).

                                   Applicable Law

       Habeas Rule 6, which governs discovery in §2254 claims, may be applied to

 habeas cases brought under other provisions, such as §2241. See Habeas Rule 1(b).

 See also Ortloff v. Fleming, 88 F. App'x 715, 717 (5th Cir. 2004) (“There is no valid

 reason why the law should be different for discovery in a 28 U.S.C. § 2241 habeas

 case.”)

    Habeas Rule 6 provides in pertinent part:

    (a) Leave of Court Required. A judge may, for good cause, authorize a party to
        conduct discovery under the Federal Rules of Civil Procedure and may limit
        the extent of discovery.[]




                                            2
Case 6:20-cv-01320-MJJ-PJH Document 17 Filed 12/16/20 Page 3 of 5 PageID #: 318




    (b) Requesting Discovery. A party requesting discovery must provide reasons
        for the request. The request must also include any proposed interrogatories
        and requests for admission, and must specify any requested documents.

       SECT 2254 Rule 6

       F.R.C.P. Rule 34(a)(2) permits a party to obtain inspection of land or property

 within the scope of F.R.C.P. Rule 26(b).

       In support of their request for discovery in the form of an inspection of the

 Pine Prairie facility, Petitioners cite instances of the facility’s alleged failure to

 comply with the CDC’s Covid-19 guidelines, such as social distancing, masks,

 hygiene, cleaning, and testing. See Ache, Njomeni, and Oman affidavits at Rec. Doc.

 3-5, 3-6, and 3-7, in which Petitioners detail alleged shortcomings. Petitioners

 further contend that ICE is not accurately reporting the number of positive cases at

 the Pine Prairie facility, and that ICE’s alleged failures threaten Petitioners’ health,

 because Petitioners suffer from certain conditions which render them high risk for

 severe illness or death from COVID-19.

       Defendants urge the Court to deny the requested discovery, because the Court

 lacks jurisdiction, as set forth in their separately filed Motion to Dismiss. (Rec. Doc.

 10). As shall be discussed in the Court’s forthcoming Memorandum Ruling denying

 Defendants’ Motion to Dismiss, the Court finds that jurisdiction exists under §2241,

 because Petitioners’ claims challenge the duration of their confinement, a




                                            3
Case 6:20-cv-01320-MJJ-PJH Document 17 Filed 12/16/20 Page 4 of 5 PageID #: 319




 permissible basis for challenge under §2241. See Cheek v. Warden of Fed. Med. Ctr.,

 No. 20-10712, 2020 WL 6938364, at *2 (5th Cir. Nov. 24, 2020) (unpublished).

       Neither is the Court persuaded by Defendants’ reliance upon the injunction

 currently governing ICE issued in Fraihat. Petitioners’ primary complaint is that

 ICE has failed to comply with CDC guidelines and its own protocols. See Fraihat v.

 U.S. Immigration & Customs Enf't, No. EDCV191546JGBSHKX, 2020 WL

 6541994, at *6 (C.D. Cal. Oct. 7, 2020). The requested inspection is a tool with

 which the parties may determine whether ICE is fulfilling its Fraihat obligations and

 otherwise complying with CDC guidelines.

       Nor is the Court persuaded by Defendants’ contention that the requested

 inspection would be overly burdensome. As Petitioners point out, the Pine Prairie

 facility is often subject to inspections pursuant to government regulations; although,

 the inspection at issue must be confined within scope of F.R.C.P. Rule 26(b): Parties

 may obtain discovery regarding any nonprivileged matter that is relevant to any

 party's claim or defense and proportional to the needs of the case, considering the

 importance of the issues at stake in the action, the amount in controversy, the parties'

 relative access to relevant information, the parties' resources, the importance of the

 discovery in resolving the issues, and whether the burden or expense of the proposed

 discovery outweighs its likely benefit.




                                            4
Case 6:20-cv-01320-MJJ-PJH Document 17 Filed 12/16/20 Page 5 of 5 PageID #: 320




       Like other district courts which have considered this issue,2 the Court finds

 that Petitioners have shown good cause for the requested discovery. Specifically, the

 Court finds that Petitioners are entitled to have their corrections healthcare expert

 conduct an inspection of the Pine Prairie facility. If the parties are unable to agree

 on the parameters for the inspection, counsel shall contact the undersigned to

 schedule a telephone conference for the purpose of establishing the scope of the

 inspection.

                                          Conclusion

       For the reasons discussed herein, Petitioners’ Motion for Expedited Discovery

 is GRANTED.

       THUS DONE in Chambers, Lafayette, Louisiana on this 16th day of

 December, 2020.

                                             ______________________________
                                             PATRICK J. HANNA
                                             UNITED STATES MAGISTRATE JUDGE




 2
       See cases cited at Rec. Doc. 3-1, p. 16.
                                                  5
